ILLINOIS OFFICIAL REPORTS
                                            Appellate Court




                           In re Estate of Doman, 2012 IL App (4th) 120123




Appellate Court               In re: the Estate of Mark Doman, Deceased, SARA DOMAN, Petitioner-
Caption                       Appellant, v. AIMEE DOMAN, Respondent-Appellee, and BETHANY
                              DOMAN, Respondent.



District & No.                Fourth District
                              Docket No. 4-12-0123


Filed                         October 11, 2012


Held                          Where decedent died shortly after a judgment was entered dissolving his
(Note: This syllabus          marriage to petitioner but before a hearing could be held on the ancillary
constitutes no part of        issues, a probate court’s order finding that petitioner was not decedent’s
the opinion of the court      surviving spouse and naming decedent’s daughters as his sole heirs was
but has been prepared         reversed and petitioner was restored to the position she would have
by the Reporter of            occupied if she had never filed a petition to dissolve her marriage, since
Decisions for the             a dissolution judgment is not final until all ancillary issues are resolved,
convenience of the            and the dissolution court dismissed petitioner’s dissolution action after
reader.)
                              learning of decedent’s death.


Decision Under                Appeal from the Circuit Court of Champaign County, No. 11-P-280; the
Review                        Hon. Charles McRae Leonhard, Judge, presiding.



Judgment                      Reversed and remanded with directions.
Counsel on                 John T. Phipps (argued), of John T. Phipps Law Offices, P.C., of
Appeal                     Champaign, for appellant.



                           Michael J. Tague (argued), of Flynn, Palmer, Tague, Lyke & Jacobson,
                           of Champaign, for appellee.


Panel                      JUSTICE McCULLOUGH delivered the judgment of the court, with
                           opinion.
                           Justices Appleton and Pope concurred in the judgment and opinion.




                                              OPINION

¶1          Petitioner, Sara Doman, appeals from an order of the probate court finding she was not
        the surviving spouse of Mark Doman (decedent) and naming respondents, Aimee Doman
        (Aimee) and Bethany Doman, as the sole heirs of decedent. We reverse and remand with
        directions.
¶2          Petitioner and decedent were married on April 16, 1994, in Urbana, Illinois. No children
        were born to the parties as a result of this marriage. However, decedent adopted the two
        children of petitioner from a previous marriage, respondents Aimee and Bethany Doman.
¶3          On January 11, 2011, petitioner filed her petition for dissolution of the parties’ marriage.
        Following a hearing on June 10, 2011, the trial court entered a written dissolution judgment
        on grounds only and reserved ruling on the ancillary issues. Both petitioner and decedent
        were represented by counsel in the divorce proceeding. The court set a status hearing for July
        11, 2011. Decedent died intestate on July 4, 2011.
¶4          In a docket entry dated July 5, 2011, the trial court stated: “Phone call received from
        [petitioner’s counsel]. Suggestion of Death of the respondent. Cause set for 7/11/11 is
        vacated. Cause is dismissed.” Nothing further appears of record concerning the dissolution
        proceedings had before the trial court.
¶5          On September 28, 2011, petitioner filed a petition in the probate division of the circuit
        court of Champaign County stating the parties’ divorce proceedings were dismissed on July
        5, 2011, and she was decedent’s surviving spouse. Petitioner sought appointment as
        administrator of decedent’s estate. On October 13, 2011, Aimee filed a response to
        petitioner’s petition and a counterpetition for probate and appointment of administrator of
        decedent’s estate. Aimee argued the July 2011 dissolution judgment on grounds only was a
        final judgment because it contained a written finding of appealability (Ill. S. Ct. R. 304(a)
        (eff. Feb. 26, 2010)).

                                                  -2-
¶6         On January 10, 2012, the probate court entered a memorandum of opinion and order
       finding the July 5, 2011, order in the dissolution proceedings provided only for the dismissal
       of the reserved ancillary issues and did not undermine the validity of the dissolution
       judgment on grounds only. Accordingly, the probate court found petitioner was not an heir
       at law of decedent. In an agreed order filed January 27, 2012, the probate court appointed
       Aimee and Bethany Doman, daughters of decedent, to serve as coadministrators of his estate.
¶7         This appeal followed.
¶8         Petitioner appeals only from the January 10, 2012, probate court order. The principal
       dispute raised on appeal before this court is the nature of the July 2011 dismissal order
       entered in the dissolution proceedings. As stated, the order states: “Phone call received from
       [petitioner’s counsel]. Suggestion of Death of the respondent. Cause set for 7/11/11 is
       vacated. Cause is dismissed.” Petitioner and Aimee draw two different conclusions from
       what the order states and fails to state. Specifically, petitioner argues the trial court dismissed
       the dissolution proceeding in its entirety and, therefore, the parties were placed in the same
       position as if the proceedings were never initiated. Aimee argues the dissolution court
       dismissed only the reserved ancillary issues. When it is necessary to construe a trial court
       order, it should be interpreted in the context of the record of proceedings and the situation
       that existed at the time of its rendition. Belluomini v. Lancome, 207 Ill. App. 3d 583, 586,
       566 N.E.2d 291, 293 (1990). Unfortunately, in this case there is no record of a hearing at
       which the court ordered the dismissal since no hearing was conducted.
¶9         In the July 5, 2011, docket entry, the trial court acknowledged the death of decedent,
       vacated a status hearing set for July 11, 2011, and, further, dismissed the cause. No appeal
       of the dismissal order was filed by any party and no motion was filed with the court seeking
       to reinstate the case or seeking to vacate, modify, or correct the dismissal order. Respondents
       did not file a motion to intervene in the proceedings. We note the trial court is in the best
       position to interpret its own orders. Wilson v. Humana Hospital, 399 Ill. App. 3d 751, 762,
       926 N.E.2d 821, 831 (2010). However, neither petitioner nor respondents in this case filed
       a motion to clarify the July 5, 2011, dismissal order with the trial court. Instead, petitioner
       secured new counsel and she and Aimee sought clarification of the dissolution order in the
       probate court. Under these circumstances, we interpret the trial court’s order as a dismissal
       of the divorce proceeding in its entirety. To find otherwise would lead to the unjust result of
       depriving petitioner of both her marital right to a division of property in divorce and her
       spousal right to property under the Probate Act of 1975 (Probate Act) (755 ILCS 5/1-1 to 30-
       3 (West 2010)).
¶ 10       In further support, a petition for dissolution advances a single claim, a request for
       dissolution of the parties’ marriage. In re Marriage of Leopando, 96 Ill. 2d 114, 119, 449
       N.E.2d 137, 140 (1983). Therefore, issues raised in a dissolution-of-marriage case are
       ancillary to the cause of action, not separate claims. Leopando, 96 Ill. 2d at 119, 449 N.E.2d
       at 140. A dissolution judgment is not final for purposes of appeal until all the ancillary issues
       have been resolved. Leopando, 96 Ill. 2d at 119, 449 N.E.2d at 140. Stated differently,
       generally only a judgment that does not reserve any issues for later determination is final and
       appealable. In re Marriage of Capitani, 368 Ill. App. 3d 486, 488, 858 N.E.2d 547, 549
       (2006).

                                                  -3-
¶ 11       Section 401(b) of the Illinois Marriage and Dissolution of Marriage Act explicitly
       authorizes a court to “enter a judgment for dissolution that reserves *** issues *** upon (i)
       agreement of the parties, or (ii) motion of either party and a finding by the court that
       appropriate circumstances exist.” 750 ILCS 5/401(b) (West 2010). This is known as a
       bifurcated judgment. See In re Marriage of Kenik, 181 Ill. App. 3d 266, 274-75, 536 N.E.2d
       982, 987 (1989). Following a hearing on June 10, 2011, the trial court entered a written
       dissolution judgment on grounds only and reserved ruling on the ancillary issues. Aimee is
       correct that “[t]he death of a party subsequent to entry of a judgment for dissolution but
       before judgment on reserved issues shall not abate the proceedings.” See 750 ILCS 5/401(b)
       (West 2010). However, a trial court retains authority to “set aside any final order or judgment
       upon any terms and conditions that shall be reasonable” within 30 days of judgment. See 735
       ILCS 5/2-1301(e) (West 2010).
¶ 12       Because we interpret the trial court’s July 2011 order as a dismissal of the divorce
       proceeding in its entirety, we find petitioner restored to the same position as if she had never
       filed the petition for dissolution of the parties’ marriage. Petitioner is decedent’s surviving
       spouse within the meaning of the Probate Act and entitled to a surviving spouse’s share of
       his estate.
¶ 13       Petitioner did not appeal the agreed order filed January 27, 2012, appointing Aimee and
       Bethany Doman, daughters of decedent, to serve as coadministrators of his estate and,
       therefore, we do not address appointment of administrators.
¶ 14       For the reasons stated, we reverse the Champaign County probate court’s judgment and
       remand for further proceedings consistent with our decision set forth above.

¶ 15      Reversed and remanded with directions.




                                                 -4-